Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.

Response to Amendment
Claims 1, 18, and 30 have been amended according to Applicant’s amendments filed 11 March 2021. No claims have been added or cancelled. Accordingly, claims 1-20 are presently pending and under consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 13 and 14, filed 11 March 2021, with respect to the rejections of claims 1-30 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-30 have been withdrawn. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, (1) Nagadomi, teaches a multi-mode memory having a normal speed and double speed mode where the mode information is stored in a register and where the modes affect the lifetime of the memory device, (2) Toyama, teaches the use of a command separate from the write command for specifying the write mode of the memory device, and (3) Wood teaches write modes having different program voltages. 
However,  they do not anticipate nor render obvious the combination of a receiving separate write mode information from a host to set the write mode in a single register, the write mode having a default first mode using higher programming voltages and shorter lifetimes and a second write mode having lower programming voltages and longer device lifetimes, wherein the mode information is set based on (1) the ON/OFF state of a display, AND (2) the ON/OFF state of a user interface, AND (3) an input state of user input of the user interface, as in independent claims 1, 18 and 30.
Claims 2-17, 19-29 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137